Citation Nr: 1207588	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 24, 1974 to November 8, 1974 and from August 4, 1976 to December 12, 1977.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

In his January 2009 substantive appeal, the Veteran asserted that he was provided medications during his active duty service and that since returning from service, he developed hepatitis C, kidney disease, high blood pressure, and diabetes.  As such, the Board finds that the Veteran has reasonably raised claims of entitlement to service connection for each of these disorders.  These issues have not been adjudicated by the RO and thus, the Board does not have jurisdiction to consider the merits thereof herein.  Consequently, the Board is referring these claims to the RO appropriate action.  


FINDING OF FACT

The Veteran had verified active military service from October 24, 1974 to November 8, 1974 and from August 4, 1976 to December 12, 1977.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

There is no factual dispute as to the Veteran's dates of active service, which is the determining factor in his appeal.  Consequently, the above-cited statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Historically, the Veteran served on active duty from October 24, 1974 to November 8, 1974 and from August 4, 1976 to December 12, 1977.  The Veteran claims that he should qualify for a nonservice-connected pension given his service during the Vietnam War.  Also, in his January 2009 substantive appeal, the Veteran asserted that there was a war in Cambodia during his active duty service, but he did not distinguish between his first and second period of active service.

In order to establish basic eligibility for nonservice-connected pension benefits, it must be shown that the Veteran served on active military duty during a period of war for a period of 90 days or more, or served an aggregate of 90 days or more in separate periods of service during the same or different war periods.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).  

The United States Congress and VA have enacted legislation and regulations that officially recognize periods of war.  Along with other periods not here applicable, the law and regulations recognize August 5, 1964 through May 7, 1975, and on and after August 2, 1990 as periods of war.  38 U.S.C.A. § 101 (29), (33) (West 2002); 38 C.F.R. § 3.2 (2011).  The Veteran's DD 214s demonstrated that he served on active duty from October 24, 1974 to November 8, 1974 and from August 4, 1976 to December 12, 1977.  Although the Veteran has demonstrated active duty service during a recognized period of war, such service only amounted to 15 days, not the requisite 90 days.  While the Veteran served on second a period of active duty, this service did not occur during a recognized war time period.  

As has been demonstrated, the Veteran has active service during a war time period, but less than the required 90 days.  The evidence of record does not include any documentation from any official source showing that the Veteran had any other active military duty service during a period of war as defined by law or regulation.  38 C.F.R. § 3.2.  As the Veteran lacks enough qualifying military service during a period of war, his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits has not been established and therefore, entitlement to nonservice-connected pension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


